Citation Nr: 1027108	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of an old 
healed left 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  


FINDING OF FACT

The Veteran's residuals of an old healed left 5th metacarpal 
fracture include complaints of pain.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of an old 
healed left 5th metacarpal fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5103, 5010, 5227, 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a letter 
from the RO to the Veteran dated in June 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran was 
afforded a VA examination during the pendency of this appeal.  
The Veteran's VA medical records have been obtained.  In 
addition, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has had service connection and a noncompensable 
rating in effect for residuals of an old healed left 5th 
metacarpal fracture since February 1970.  The Veteran submitted 
his claim for an increased rating in March 2007.  As explained 
below, the Veteran is not entitled a compensable rating for his 
left 5th finger disability. 

The Veteran testified at a March 2010 hearing that he has pain in 
his left fight finger.  He said that he had trouble lifting 
things due to this finger.  The Veteran reported that he took 
Ibuprofen for treatment of the pain and that he got all his 
treatment at the VA medical center.  He stated that the doctor 
told him that he had traumatic arthritis of the finger.

On VA examination in July 2007 the Veteran asserted that he had 
shooting pain in the 5th finger that radiated up and down on the 
ulnar aspect of his left hand.  He reported swelling, stiffness 
and weakness.  He said that he could not hold things with his 
left hand and that he loses his grip every so often.  He reported 
flare ups of pain in his hand.  He stated that the 5th finger 
caused him to drop things at work, but that it was not 
significant enough to incapacitate him from work.  No physician 
had given him a written prescription for complete rest in the 
past 12 months or so.  

Examination revealed that the Veteran was not in pain.  There was 
tenderness noted along the ulnar aspect of the 5th metacarpal 
bone.  There was no evidence of deformity.  There was no swelling 
or crepitus.  There was no evidence of muscle atrophy.  The 
examiner stated that the Veteran had full range of motion of all 
fingers with good strength.  Repetitive movement was performed 
and failed to show any change in range of motion.  The Veteran 
complained of pain through the range, however, exhibited by 
muscle guarding.  The examiner noted that physically exerted 
activity to the left hand would most likely provoke his flare up 
pain, but should not limit him from any occupational opportunity.  
X-rays revealed no acute fracture or dislocation and no soft 
tissue swelling.  There was deformity of the 5th metacarpal bone.  
Joint spaces were well maintained and the carpal bones were well 
aligned.  The impression was residual, healed, old fracture of 
the 5th metacarpal bone with deformed 5th metacarpal bone.  The 
examiner noted that on flare up there could be significant 
alteration of the range of motion, together with increase in pain 
and decrease in functional capacity, but the degree of change 
could not be estimated.

The Veteran's left 5th finger has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5227-5010, as noncompensable.  Under 
Diagnostic Code 5227, the maximum schedular rating available for 
either favorable or unfavorable ankylosis of the left 5th finger 
is zero percent.  38 C.F.R. § 4.71a.

As the Veteran is receiving the maximum schedular rating 
available under Diagnostic Code 5227, the Board has considered 
the Veteran's finger disability under other pertinent criteria, 
but finds none that would avail the Veteran of a higher rating.  
Even if there had been any limitation of motion of the Veteran's 
left 5th finger, it would still only warrant a noncompensable 
rating under 38 C.F.R. § 4.71a Diagnostic Code 5230 which 
provides for a noncompensable rating regardless of the extent of 
loss of motion of the 5th finger.   

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings will be rated as degenerative 
arthritis, which is rated based on limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint (or 
joints) involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each major joint or group of minor joints affected by limitation 
of motion, to be combined not added.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The Board notes that the 5th 
metacarpal is not considered a major joint.  38 C.F.R. § 4.45(f).  
Additionally, there is not multiple involvement of the 
interphalangeal, metacarpal, or carpal joints of the upper 
extremity to be considered a group of minor joints.  Accordingly, 
the Veteran is not entitled to a compensable rating under 
Diagnostic Code 5010. 

In light of the Veteran's complaints of pain experienced in his 
left 5th finger, the Board has considered whether a compensable 
rating is necessary for functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness.  
The subjective complaints were considered and are contemplated in 
the current noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2009).  The United States Court of 
Appeals for Veterans Claims has held that the determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry, the responsibility for which 
may be shared among the RO, the Board, and the Under Secretary 
for Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there must 
be a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral is 
required.  If the criteria do not reasonably describe the 
claimant's disability level and symptomatology, a determination 
must be made whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization"). 

In this case there has not been shown to have been any 
hospitalizations due to the Veteran's left 5th finger disability 
and there has been no assertion that the left 5th finger 
disability results in marked interference with employability.  At 
the July 2007 VA examination the Veteran specifically stated that 
the left 5th finger disability did not significantly incapacitate 
him from work.  Accordingly, an extraschedular rating is not 
warranted.

The Veteran has not met the criteria for a compensable evaluation 
for residuals of an old healed left 5th metacarpal fracture at 
any time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, an increased, compensable, rating for residuals of 
an old healed left 5th metacarpal fracture is not warranted.  


ORDER

A compensable rating for residuals of an old healed left 5th 
metacarpal fracture is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


